Citation Nr: 0628045	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUES

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 
1162 (West 2002).

(The issues of entitlement to a disability rating in excess 
of 30 percent for residuals of a left knee lateral meniscus 
tear; entitlement to a disability rating in excess of 10 
percent for left knee instability; and entitlement to a 
disability rating in excess of 10 percent for right knee 
arthritis are the subjects of a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1973 to June 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Subsequently, this matter became 
the jurisdiction of the Medical Center of Columbia, South 
Carolina.  

The appeal was remanded in June 2004.  It is again before the 
Board.   

REMAND

In February 2003 the RO initially denied a claim of 
entitlement to an annual clothing allowance.  Later that 
month the veteran filed a notice of disagreement on this 
issue.  The RO did not issue a statement of the case.  
Rather, in an April 2003 supplemental statement of the case 
on other issues, the RO informed the veteran that the Medical 
Center would take appropriate action as to the clothing 
allowance appeal.  However, a statement of the case does not 
appear in the claims file regarding this matter. 

As noted above, the Board in the June 2004 decision remanded 
the case for issuance of the pertinent statement of the case.  
Another note in the claims file dated in March 2006 seems to 
indicate that the Medical Center was requested to issue the 
pertinent document.  However, the claims file remains unclear 
as to whether appropriate action was taken or whether this 
issue was resolved.  In an August 2006 statement, the 
veteran's representative requested a remand of this issue for 
these reasons.  The Board is obligated by law to ensure that 
the RO complies with its directives.  See Stegall v. West, 
11 Vet. App. 268 (1998).    

Since a notice of disagreement has been submitted, a 
statement of the case should be issued; failure to issue a 
statement of the case is a procedural defect requiring 
remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
When a notice of disagreement is timely filed, the claim must 
be reexamine to determine if additional review or development 
is warranted.  If no preliminary action is required, or when 
it is completed, a statement of the case pursuant to 
38 C.F.R. § 19.29 must be prepared, unless the matter is 
resolved by granting the benefits sought on appeal or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative.  38 C.F.R. § 19.26 (2005).  

The Board observes that additional due process requirements 
may apply with respect to this issue as a result of the 
enactment of the VCAA of 2000 and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

Accordingly, the case must be REMANDED for the following:

1.  Determine that all development that 
is deemed appropriate in accordance with 
the duty to assist under the provisions 
of the Veterans Claims Assistance Act of 
2000 (VCAA) has been accomplished.  
Adequate notification under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."   

2.  Furnish the veteran a statement of 
the case on the issue of entitlement to 
an annual clothing allowance.  The 
veteran should be advised of the need to 
timely file a substantive appeal to 
perfect appellate review.  Should this 
veteran file a timely substantive appeal, 
the case should then be forwarded to the 
Board.  Ensure that the claims file is 
adequately documented as to what 
appropriate action was taken, including 
as to whether this issue has been 
resolved.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

This claim must be afforded expeditious treatment.  The law 
requires all claims that are remanded by the Board or by the 
CAVC for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (CAVC).  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


